                                                                                 MAY 12 2021

                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA


UNITED STATES OF AMERICA,                   §      No. 2:05-CR-121-DAE-RJJ-1
                                            §
              Plaintiff,                    §
                                            §
v.                                          §
                                            §
ROBERT DAVID KAHRE,                         §
                                            §
              Defendant.                    §

 ORDER GRANTING EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                    FROM INCARCERATION

              Before the Court is Defendant Robert Kahre’s Emergency Motion for

Compassionate Release From Incarceration, filed on November 16, 2020. (Dkt. # 2959.)

The Government filed a response on November 30, 2020. (Dkt. # 2965.) After due

hearing, careful review of the record in this case and in light of the COVID-19 pandemic,

the Court GRANTS Defendant’s motion for compassionate release.

              For the reasons pronounced by the Court at the hearing held on May 12,

2021, the Court finds that Defendant is eligible for compassionate release at this time

under 18 U.S.C. § 3582(c). Defendant’s motion is GRANTED.

              IT IS NOW THE ORDER AND SENTENCE of this Court that the

defendant is remanded to the custody of the Bureau of Prisons to be imprisoned for a total

term of TIME SERVED. The Defendant is to be released from custody immediately.

Upon release, Kahre shall call Probation to schedule an appointment.




                                             1
             Upon release from confinement, the defendant shall begin a term of THREE

(3) YEARS supervised release. During the term of supervised release, Defendant shall

abide by all conditions incorporated in the Judgment (Dkt. # 2615) issued by this Court on

December 3, 2009.

             In addition, the defendant shall abide by the following special condition.

             1) The defendant shall remain under home incarceration until he is fully

                 vaccinated. The defendant is restricted to his residence at all times except

                 for when attending a medical appointment as pre-approved by the

                 probation officer. Upon the defendant completing and showing he is fully

                 vaccinated; the U.S Probation officer is authorized to terminate this

                 condition.

      The Clerk shall serve a copy of this Order on the United States Marshal, the

United States Probation Services Office, and the Federal Bureau of Prisons.



             IT IS SO ORDERED.

             DATED: May 12, 2021.




                                                 David Alan Ezra
                                                 Senior United States District Judge




                                             2
